DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2022 has been entered.

Claims 1-20 are pending in this case.  Claims 1, 4, 18, and 20 have been amended.  No claims have been newly added or cancelled.  This action is made Non-Final.
 
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections

Claim 15 is objected to because of the following informalities:  
Claim 15 recites, “…wherein the plurality of fibres have a common fibre key…” but should recite, …wherein the plurality of fibres have a matching fibre key value… (similar language to that of claim 1).
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 18 and 20 similarly recite, “…wherein the fibre key value is used to group fibres, and wherein fibres, of the dispatched one or more fibres sharing a matching fibre key value are grouped together for concurrent execution…” where the claim refers to “one or more fibres,” and “additional fibres,” thus is unclear as to which “fibres” that are grouped are being referred.
Claims 5 and 7-11 recite, “…the fibres…” where claims 5 and 7-11 depend upon claim 1, which recites “one or more fibres,” “additional fibres,” and “dispatched one or more fibres,” thus is unclear to which “fibres” are being referred.
Claim 12 recites, “ …referencing the same element of fibre storage…” where claim 12 depends upon independent claim 1, which recites “computation elements” and further recites a “fibre storage memory” but not “an element of fibre storage,” thus lacks antecedent basis. 
Claim 13 recites, “…wherein a given element of fibre storage…” where claim 13 depends upon dependent claim 12, further depending upon independent claim 1, which recites “computation elements” and further recites a “fibre storage memory” but not “an element of fibre storage,” thus lacks antecedent basis.  
Claim 13 also recites, “…wherein a given element of fibre storage, for a given fibre or a given set of fibres, is readable and writable only by that given fibre or given set of fibres…” where claim 13 depends upon dependent claim 12, further depending upon independent claim 1, which recites “one or more fibres,” “additional fibres,” and “dispatched one or more fibres,” thus is unclear and does not distinctly point out if the “given fibre” or “given set of fibres” are part of or different from the “one or more fibres,” “additional fibres,” or “dispatched one or more fibres.”
Dependent claims 2-4, 6, 14-17 are also rejected for depending upon rejected independent claim 1; dependent claim 19 is rejected for depending upon rejected independent claim 18.

To overcome the 112(b) rejection, the following (or similar) amendments are suggested:
Regarding independent claims 1, 18, and 20:
…creating one or more first fibres, wherein each of the one or more first fibres comprises:
a computation routine of computer executable instructions wherein the computer executable instructions are operable to: 
read and write to a fibre storage memory, and 
instantiate one or more second fibres; and 
a fibre key value used to group fibres of the one or more first and second fibres; and
dispatching the one or more first fibres for execution on the computation elements at an 
indeterminate future time,
wherein first and second fibres[[,]] sharing a matching fibre key value are grouped together for concurrent execution.

Regarding dependent claim 5:
	… wherein the one or more first and second fibres are scheduled for execution on the computation elements in an order such that data in a cache is shared among the one or more first and second fibres.

Regarding dependent claims 7-10:
	…wherein the one or more first and second fibres…

Regarding dependent claim 11:
	…wherein the computation routines of the one or more first and second fibres…

Regarding dependent claims 12 and 13, no sure suggestions may be made.

Regarding dependent claim 14:
	…wherein said creating the one or more first fibres…

Regarding claim 19:
	… to instantiate a plurality of fibres for execution on one or more of the computation elements…

Allowable Subject Matter

Claims 1-20 would be allowable if the 112(b) rejection may be overcome.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach the limitations of the independent claims 1, 18, and 20 as amended.

Response to Arguments

Independent claims 1, 18, and 20 have been amended to overcome the previous 112(b) rejection noted in the Final Office Action mailed April 14, 2022.  However, the claims as amended still pose 112(b) rejection as noted above.  The Examiner contacted handling attorney, Vincent DeLuca, on July 28, 2022 to discuss possible amendments to overcome the rejection.  However, no response has been received.  Therefore, please see the Examiner’s recommendations on how to overcome the rejection above.

Applicant’s arguments, see pages 7-10, filed June 14, 2022, with respect to claims 1, 2, 4-6, 11-13, 18 and 20 have been fully considered and are persuasive.  The 35 U.S.C. 103 claim rejection of claims 1-20 has been withdrawn. 
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612